     Case 3:19-cr-01787-BAS Document 1695 Filed 08/10/21 PageID.5902 Page 1 of 2




 1

 2
 3

 4

 5

 6

 7
                     IN THE UNITED STATES DISTRICT COURT
 8
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                   Criminal Case No. 19-CR-1787-BAS
12                             Plaintiff,        ORDER DENYING MOTION TO
13
                                                 SEAL
14
                        V.
15
     JEREMY SHANE MARBLE (18),
16

17                             Defendant.

18
           Presently before the Court is Defendant Jeremy Shane Marble's Motion to
19
     for leave to file under seal the Defendant's Sentencing Memorandum and
20
     Sentencing Summary Chart. The request is overbroad. Counsel may refile to seal
21
     those portions of the Sentencing Memorandum and Sentencing Summary Chart
22
     that deal with confidential matters but not all sentencing documents.
23
           The public has a First Amendment right of access to criminal proceedings
24
     and documents in those proceedings. United States v. Bus. of Custer Battlefield
25
     Museum & Store Located at Interstate 90, Exit 514, S. ofBillings, Mont., 658 F.3d
26
     1188, 1192 (9th Cir. 2011 ). Where this right applies, "criminal proceedings and
27
     documents may be closed to the public without violating the [F]irst [A ]mendment
28
                                                                             19-CR-1787-BAS
     Case 3:19-cr-01787-BAS Document 1695 Filed 08/10/21 PageID.5903 Page 2 of 2




 1   only if three substantive requirements are satisfied: ( 1) closure serves a compelling

 2   interest; (2) there is a substantial probability that, in the absence of closure, this

 3   compelling interest would be harmed; and (3) there are no alternatives to closure

 4   that would adequately protect the compelling interest." United States v. Doe, 870

 5
     F.3d 991, 998 (9th Cir. 2017). Having reviewed Mr. Marble's request, he does not

 6   satisfy this standard. Therefore, the Court DENIES the motion to seal.

 7         IT IS SO ORDERED.

 8
      Dated: August 9, 2021
 9

10                                                 Hon.ynthiaBashant
                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28
                                                                              19-CR-1787-BAS
